15-1107
     Singh v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 812 419
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   20th day of September, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DEBRA ANN LIVINGSTON,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   JASPREET SINGH,
14            Petitioner,
15
16                    v.                                             15-1107
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Amy Nussbaum Gell, New York,
24                                       New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Mary
28                                       Jane Candaux, Assistant Director;
29                                       Michael C. Heyse, Trial Attorney,
30                                       Office of Immigration Litigation,
31                                       United States Department of Justice,
32                                       Washington, D.C.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5          Petitioner Jaspreet Singh, a native and citizen of India,

6    seeks review of a March 11, 2015 decision of the BIA, affirming

7    a November 14, 2012 decision of an Immigration Judge (“IJ”)

 8   denying Singh’s application for asylum, withholding of removal,

9    and relief under the Convention Against Torture (“CAT”).                 In

10   re Jaspreet Singh, No. A200 812 419 (B.I.A. Mar. 11, 2015), aff’g

11   No. A200 812 419 (Immig. Ct. N.Y. City Nov. 14, 2012).           We assume

12   the   parties’    familiarity     with   the   underlying     facts     and

13   procedural history in this case.

14         Under the circumstances of this case, we consider both the

15   IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).      The   applicable     standards     of    review   are      well

18   established.         8 U.S.C.   § 1252(b)(4)(B);     Xiu   Xia    Lin   v.

19   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

20         The   agency    may,   “[c]onsidering    the   totality     of    the

21   circumstances,” base a credibility finding on inconsistencies

22   in an asylum applicant’s statements and other record evidence


                                         2
1    “without regard to whether” they go “to the heart of the

2    applicant’s claim.”          8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

3    Lin, 534 F.3d at 163-64.          Substantial evidence supports the

4    agency’s     adverse     credibility      determination,       which    was

5    primarily based on inconsistencies between Singh’s testimony

6    and his earlier sworn statements to an asylum officer during

7    a credible fear interview.

8        As an initial matter, the agency reasonably found the

9    record of Singh’s credible fear interview reliable.               See Ming

10   Zhang v. Holder, 585 F.3d 715, 725 (2d Cir. 2009) (“Where the

11   record of a credible fear interview displays the hallmarks of

12   reliability, it appropriately can be considered in assessing

13   an alien’s credibility.”).         During the interview, Singh was

14   provided an interpreter.         An asylum officer memorialized the

15   interview in typewritten question and answer format.               And the

16   answers    recorded     demonstrate      that    Singh     understood    the

17   questions posed.

18       The    inconsistencies        between       Singh’s    credible     fear

19   interview and hearing testimony provide substantial support for

20   the adverse credibility determination.                Singh’s testimony

21   conflicted    with     his   statements   during     his    credible    fear

22   interview regarding whether (1) members of the Shiromani Akali


                                          3
1    Dal Party or the Congress Party attacked him in India, (2) he

2    was beaten or escaped being beaten during a January 2010

3    incident,     (3) his     brother       was     severely    attacked   and

4    hospitalized or never harmed, and (4) he feared living in the

5    Punjab or all of India.      See Xiu Xia Lin, 534 F.3d at 165-67.

6    The IJ reasonably concluded that Singh’s nervousness during his

7    credible     fear    interview   did      not     provide   a   compelling

8    explanation for his numerous inconsistent sworn statements.

9    See Ming Zhang, 585 F.3d at 722; see also Majidi v. Gonzales,

10   430 F.3d 77, 80 (2d Cir. 2005).

11       Having questioned Singh’s credibility, the IJ reasonably

12   relied     further   on   Singh’s       failure    to   provide   certain

13   corroborating evidence that might rehabilitate his testimony.

14   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

15   Nor did the IJ abuse his discretion in denying Singh’s request

16   for a continuance to obtain corroborating statements from his

17   mother and brother because Singh had more than two years to

18   obtain such statements and he already had received and submitted

19   documentary evidence obtained and mailed by his brother.               See

20   Morgan v. Gonzales, 445 F.3d 549, 551-52 (2d Cir. 2006); see

21   also Xiu Xia Lin, 534 F.3d at 167-68.

22       These inconsistencies and lack of corroboration constitute


                                         4
1    substantial    evidence    supporting   the   agency’s   adverse

2    credibility determination. See 8 U.S.C. § 1158(b)(1)(B)(iii);

3    see also Xiu Xia Lin, 534 F.3d at 165-68.     That determination

4    is dispositive of Singh’s claims for asylum, withholding of

5    removal, and CAT relief, because all three claims are based on

6    the same factual predicate.   See Paul v. Gonzales, 444 F.3d 148,

7    156-57 (2d Cir. 2006).

8        For the foregoing reasons, the petition for review is

9    DENIED.    As we have completed our review, any stay of removal

10   that the Court previously granted in this petition is VACATED,

11   and any pending motion for a stay of removal in this petition

12   is DISMISSED as moot.     Any pending request for oral argument

13   in this petition is DENIED in accordance with Federal Rule of

14   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

15   34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O=Hagan Wolfe, Clerk




                                     5